Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection 35 U.S.C. § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2003/0233717) to Ortega et al. (cited by Applicant) in view of U.S. Patent Publication (2015/0128372) to Quelle.
Regarding independent claim 1,  Ortega et al. teaches most of the elements of claim 1 including a towel (600) including of a fluid absorbent material (602) with the towel (600) is configured to dry a user when the user is wet (See paragraphs [0041]-[0042]); 
However, Ortega et al. disclose one exfoliating strip (606) instead of a pair of exfoliating strips. However, Quelle teaches a cloth (10) having an abrasive surface (13) in the corner (See FIG. 1 and paragraphs [0011]-[0013]). It would have been obvious for one ordinary skill in the art before the filing of the invention to include another abrasive surface (13) as shown in Quelle in the towel (600) of Ortega et al. as means enhancing the abrasive cleaning properties (See paragraph [0041 of Ortega et al. and paragraph [0011] of Quelle) to clean various surfaces. 
Moreover, Ortega et al. as modified with Quelle teaches each of the exfoliating strips (606, 13) being coupled to the towel (600) with each of said exfoliating strips (606, 13) is configured to exfoliate the user’s skin when the user employs said towel (600) for drying off, each of said exfoliating strips (606, 13) being comprised of an abrasive material wherein each of said exfoliating strips is configured to abrade dead skin from the user’s body.
Regarding claim 2, Ortega et al. as modified with Quelle teaches towel (600) has a first surface (front side), a second surface (back side) and a perimeter edge (edge portion near numeral 602) extending therebetween, the perimeter edge (edge portion near numeral 602) having a top side (near hook portion in FIG. 6 of Ortega et al.), a bottom side (opposite hook portion in FIG. 6 of Ortega et al.), a first lateral side and a second lateral side (both sides as shown in FIG. 6), 
the towel (600) having stitching (stich lines as shown in paragraph [0036]) extending between the first lateral side and the second lateral side (both sides as shown in FIG. 6),
 the stitching (stich lines as shown in paragraph [0036]) including a first stitch (along dotted lines in FIG. 6 on front side) being spaced from the top side (near hook portion in FIG. 6 of Ortega et al.), the stitching (stich lines as shown in paragraph [0036]) including a second stitch (see stich on back side) being spaced from the (bottom side opposite hook portion in FIG. 6 of Ortega et al.).
Regarding claim 3, Ortega et al. as modified with Quelle teaches of the exfoliating strips (606, 13) has a primary surface (top surface), a secondary surface (attached to towel (600)), a first end (top portion) and a second end (bottom portion), the primary surface (top surface) of each of the exfoliating strips (606, 13) being bonded to the first surface (front side) of the towel (600).
Regarding claim 4, Ortega et al. as modified with Quelle teaches of the exfoliating strips (606, 13) is aligned with a respective one of the first lateral side and said second lateral side of said perimeter edge (edge portion near numeral 602) of the towel (600), each of the exfoliating strips (606, 13) extending substantially along the respective first lateral side and second lateral side (both sides as shown in FIG. 6).
Regarding claim 5, Ortega et al. as modified with Quelle teaches that the first end of each of the exfoliating strips (606, 13) is positioned adjacent to said first stitch (stich lines as shown in paragraph [0036]), the second end of each of the exfoliating strips (606, 13) is positioned adjacent to the second stitch (stich lines as shown in paragraph [0036]).
Regarding claim 6, Ortega et al. teaches most of the elements including a towel (600) being of a fluid absorbent material (602) with the towel (600) is configured to dry a user when the user is wet, the towel (600) having a first surface (front side), a second surface (back side) and a perimeter edge (edge portion near numeral 602) extending therebetween, the perimeter edge (edge portion near numeral 602) having a top side (near hook portion in FIG. 6 of Ortega et al), a bottom side (opposite hook portion in FIG. 6 of Ortega et al.), a first lateral side and a second lateral side (both sides as shown in FIG. 6),
 the towel (600) having stitching (stich lines as shown in paragraph [0036])  extending between the first lateral side and said second lateral side (stich lines as shown in paragraph [0036]), the stitching (stich lines as shown in paragraph [0036])   including a first stitch(front side in FIG. 6) being spaced from said top side (side with hook in FIG. 6Z), said stitching including a second stitch (bottom side in FIG. 6) being spaced from said bottom side (side without hook in FIG. 6);
However, Ortega et al. disclose one exfoliating strip (606) instead of a pair of exfoliating strips. However, Quelle teaches a cloth (10) having an abrasive surface (13) in the corner (See FIG. 1 and paragraphs [0011]-[0013]). It would have been obvious for one ordinary skill in the art before the filing of the invention to include another abrasive surface (13) as shown in Quelle in the towel (600) of Ortega et al. as means enhancing the abrasive cleaning properties (See paragraph [0041 of Ortega et al. and paragraph [0011] of Quelle) to clean various surfaces. 
Moreover, Ortega et al. as modified with Quelle teaches each of the exfoliating strips (606, 13) being coupled to the towel (600) with each of said exfoliating strips (606, 13) is configured to exfoliate the user’s skin when the user employs said towel (600) for drying off, each of said exfoliating strips (606, 13) being comprised of an abrasive material wherein each of said exfoliating strips is configured to abrade dead skin from the user’s body.
Moreover, Ortega et al. as modified with Quelle a pair of exfoliating strips (606, 13), each of said exfoliating strips (606, 13) being coupled to the towel (600) with each of the exfoliating strips (606, 13) is configured to exfoliate the user’s skin when the user employs said towel for drying off, 
each of the exfoliating strips (606, 13) being comprised of an abrasive material wherein each of the exfoliating strips (606, 13) is configured to abrade dead skin from the user’s body (See paragraph [0041 of Ortega et al. and paragraph [0011] of Quelle), each of the exfoliating strips (606, 13) having a primary surface (top surface), a secondary surface (attached to towel (600)), a first end (top portion) and a second end (bottom portion), 
the primary surface (top surface) of each of the exfoliating strips (606, 13) being bonded to the first surface of said towel (600), each of said exfoliating strips (606, 13) being aligned with a respective one of said first lateral side and said second lateral side of said perimeter edge of the towel (600), each of said exfoliating strips (606, 13) extending substantially along said respective first lateral side and second lateral side (both sides as shown in FIG. 6), the first end of each of said exfoliating strips (606, 13) being positioned adjacent to said first stitch (stich lines as shown in paragraph [0036]), said second end of each of said exfoliating strips (606, 13) being positioned adjacent to the second stitch (stich lines as shown in paragraph [0036]).


Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent (10,471,317) to Sood describes an ergonomic towel-based cleaning apparatus and U.S. Patent Publication (2015/0059804) to Bergez teaches a cleaning implement (100) having an absorbent component (120).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723